Van. Wyck, Ck. J.
The plaintiff’s assignors are merchants of Antwerp, Belgium, and the action is for certain profits on purchases and sales of coffee made for them-, by defendant in Rew York. The orders for these purchases and sales were given by plaintiff’s assignors to one Gigleux at Antwerp, and by him transmitted by cable and mail to defendant here, and the main disputed fact at trial was whether Gigleux at Antwerp was the agent of plaintiff or defendant in receiving and -transmitting. these orders. The proof that he was the agent of defendant in these transactions was overwhelming and the jury so found by returning the verdict for plaintiff. Careful examination of appellant’s elaborate brief and the printed record fails to disclose any reversable error, and the judgment and order are affirmed, with costs.
Schuchmah, J., concurs.
Judgment and order affirmed, with costs.